— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 27, 2003 (People v Broschart, 301 AD2d 658 [2003], Iv denied 100 NY2d 618 [2003]), affirming two judgments of the County Court, Orange County, both rendered May 29, 2001.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, P.J., Ritter, Luciano and H. Miller, JJ., concur.